PER CURIAM:
Jose Francisco Noesi appeals the district court’s order dismissing his Bivens v. Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) complaint as frivolous under 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Noesi v. Bledsoe, No. CA-05-141-7-SGW (W.D.Va. Mar. 14, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED